         Case 2:19-cv-00063-KHR Document 18 Filed 09/06/19 Page 1 of 3
                                                                                  FILED



                       IN THE UNITED STATES DISTRICT COURT
                                                                                EQ 
                            FOR THE DISTRICT OF WYOMING                      Stephan Harris
                                                                             Clerk of Court
UNITED STATES OF AMERICA,          )
                                   )
             Plaintiff,            )
                                   )
        v.                         )                  Civil No. 19-cv-00063-KHR
                                   )
1106 JULIE LANE, POWELL, WY,       )
                                   )
468 and 483 HAMILTON WAY,          )
POWELL, WY,                        )
                                   )
TBD LANE 8½, POWELL, WY,           )
                                   )
2016 POLARIS RANGER CREW 900-6 )
EPS, VIN # 3NSRVE877GG515816,      )
AND ALL ACCESSORIES,               )
                                   )
2015 PJ UTILITY TRAILER,           )
SERIAL # 4P5C51623G1238657,        )
                                   )
and                                )
                                   )
ALL FUNDS DEPOSITED IN BIG         )
HORN FEDERAL SAVINGS BANK          )
ACCOUNTS ENDING IN 3915            )
and 6395,                          )
                                   )
             Defendant-Properties. )
                                   )
BIG HORN FEDERAL SAVINGS           )
BANK,                              )
                                   )
             Claimant.             )



                                JUDGMENT OF FORFEITURE


       Upon consideration of the government’s Motion for Judgment of Forfeiture, and the

pleadings and papers on file in this case,
            Case 2:19-cv-00063-KHR Document 18 Filed 09/06/19 Page 2 of 3




       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.       The following Defendant-Properties are forfeitable under 18 U.S.C. § 981(a)(1)(C),

and the United States has established the requisite nexus between the Defendant-Properties and

healthcare fraud in violation of 18 U.S.C. § 1347. Therefore, all right, title, and interest in the

following Defendant-Properties (including all appurtenances, improvements, and attachments

thereon) is hereby condemned, forfeited, and vested in the United States of America, and shall be

disposed of according to law:

             a. 1106 Julie Lane, Powell, Park County, Wyoming: Kattenhorn Sub #2, Lot 19.

             b. 468 Hamilton Way, Powell, Park County, Wyoming: Powell Lumber Sub., Lot 5,
                Blk. 78A.

             c. 483 Hamilton Way, Powell, Park County, Wyoming: Powell Lumber Sub., Lot 7,
                Blk. 78 (Block 78B).

             d. TBD Lane 8 ½, Powell, Park County, Wyoming: First Development Park (Phase
                One), Lot 6 (4.10 AC).

             e. 2016 Polaris Ranger Crew 900-6 – EPS and all accessories: Model # R16RVE87A
                bearing vehicle identification number 3NSRVE877GG515816. Accessories
                include heater kit, K-tracks, K-roof, Pro-Fit glass windshield, and K-mount.

             f. 2015 PJ Utility Trailer: 83” x 16’ black utility trailer bearing serial number
                4P5C51623G1238657.

             g. All funds deposited in Big Horn Federal Savings Bank account ending in 3915 and
                held in the name of Northwest Wyoming Treatment Center Inc. (NWTC) and Joe
                Bridges.

             h. All funds deposited in Big Horn Federal Savings Bank account ending in 6395 and
                held in the name of Northwest Wyoming Treatment Center Inc. (NWTC), Chad
                Lindsay, and Joe Bridges.

       2.       This judgment incorporates the Consent Order on Claim (Doc. 15) previously

entered by this court on June 17, 2019.




                                                2
            Case 2:19-cv-00063-KHR Document 18 Filed 09/06/19 Page 3 of 3




       3.       The Defendant-Properties are hereby forfeited to the United States of America, and

the United States now has clear title to the Defendant-Properties. The United States may seize the

Defendant-Properties, and shall dispose of the Defendant-Properties according to law and the

Consent Order on Claim (Doc. 15).

       4.       This Court shall retain jurisdiction of this cause for the purpose of enforcing the

Judgment of Forfeiture.

       5.       The Clerk of the Court shall forward four certified copies of this Order to the

United States Attorney’s Office for the District of Wyoming, Attention: Assistant U.S. Attorney

Eric J. Heimann.

       DATED this 6th day of September 2019.



                                                     HON. KELLY H. RANKIN
                                                     Chief United States Magistrate




                                                 3
